Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 1 of 14




                               U N ITED STA TES DISTR ICT COU RT
                               SO UTHERN D ISTRICT OF FLO RIDA
                                      FortLauderdale D ivision


                        Case N um ber:17-cv-60533-M A RTm EZ/OTAZO -M YES


    Lt.Col.RO DN EY SCOTT PATTERSON
                                                                 y..Iuu
                                                                      -o sv                           c
           Plaintiff,
    V S.
                                                                      S'EF -b- 7()1-
                                                                                   q        .


                                                                         A71CE:L.A E,NOê2LE
                                                                      CL-ftRR t!.S DttTT.CT.
    A M ERICAN A IRLINES,lN C .,                                      t'
                                                                       .'
                                                                        :iD ,()i'SP'L$s.-rk'i'
                                                                                             ,Ar.
                                                                                                '!I


           D efendant.




    PlaintiffLt.C ol.R odnev ScottPatterson'sExpedited M otion to Strike Defendapt's M otion
                             for Sanctionsand or stav ofProceedinzs
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 2 of 14




           PursuanttoFederalruleofCivilProcedure 1249,PlaintiffLt.ColRodney S.Patterson,
    m ovesthisCourtto strikein itsentirety the Defendant'sM otion forSanctionsA gainstthe Plaintiff

    and hisattonzeys(DE 154)orin thealternativeto staytheseproceedingspendinga decision by
    the11thcircuitCourtofAppealsregardingthePlaintiff'sappealwhich isbasedonjudicialerror.

           The grounds for this m otion are that the defendant seeks relief not available to it, the

    defendantrepeatedlyinvitesthisCourttocommitjudicialerror,saiddemandsarewithoutbasisin
    the law and seek to havethisCourtaddressissuesw hich arereserved forthe executive branch,the

    FederalAviation Adm inistration and seek to bypassnum erousdueprocessrightsofthePlaintif:
    arethusimm aterialand impertinent.TheDefendants'stock in tradeistorepeatedlyintim idatethe

    Plaintiffand hisattorneysand isem ployed forthetmlaw fulpurpose ofdissuading thePlaintiff,his

    attorney or any other service m em bers w ho w ould dare challenge their tmlaw ful activity.

    U SERA A isaN ationalDefense Law and the pream bleto thelaw statesitisto encouragenoncareer

    service in the tmiform ed services by eliminating or m inim izing the disadvantages to civilian

    careers and em ploym ent. ltisto m inim ize disnzption to the livesofthose m em bers by providing

    forpromptre-employmentand to prohibitdiscrim ination againstpersonsbecause oftheirservice

    in the tm iform ed services. U SERRA w asin no w ay prom ulgated by Congress forthe benefitof

    em ployers.

           ln support,Plaintiff subm its Plaintiff s Brief in Supportof M otion to Strike D efendant's

    M otion for Sanctionsfiled herew ith.

           W H ER EFO RE , Plaintiff respectfully requests that the Court enter an Order striking

    Defendant'sM otion forSanctionsin itsentirety.
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 3 of 14




    PIM IN TIFF 'S BRIEF IN SUPPOR T OF M OTION T0 STRIKE DEFENDAN T'
                                                                    S M OTION

    FOR SA N C TION S

           Pursuantto SDFL-LR 7.1,plaintiffLt.ColRodneyS.Patterson (ilplaintiff')submitsthis
    briefin supportofhisM otion to StrikeFee Dem and being filed simultaneousherewith pursuant

    toFederalRuleofCivilProcedure12(9.

           Am erican's M otion for Sanctions is completely negated by m any factors, but m ost

    importantly,theconsultation with Dr.Bercaw/Fonsecawasin anticipation oflitigationandnotfor

    the evaluation and treatm entofa m edicalproblem . The evaluation w ith Dr.Jolm Knippa,w hich

    wasordered by the defendanttmderthethreatoftermination,waslikely a violation ofUSERRA

    in thatAm erican placed an unlawfulprerequisite to Lt.ColPatterson being properly reem ployed

    afterm ilitary leave. A m erican neverintended to m ake whole Lt.Co1Patterson.

           D espite strict instruction for Dr.Bercaw to forw ard his findings only to tbe Plaintiff's

    law yer, W illiam A m long, Dr. Edw in Bercaw did not com ply w ith that request, as Am long,

    Attorney N oelPace nor any ofthe Plaintiff sformercotmselwere ever sentthe report. Likely

    because as Bercaw testified he shouldn'thave conducted any testing on Patterson so soon on the

    heelsofthatdonebyKnippain California.In fact,Bercaw soughttojustifythetestingwhichhe
    knew to be improperwith hisbossDr.Jeffrey Kanter,who advised Bercaw thatsince Patterson

    w aspaying cash to in effectgo ahead take hism oney. ltisim portantto note,N europsychological

    testing was not have been covered tm der Patterson's m ilitary health insurance as it was not

    m edically necessary. Patterson consulted w ith K anter,Bercaw and Fonseca in anticipation of

    litigation
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 4 of 14




           Dr.Glenn Caddy,theplaintiffsexpertwitnesstestified thathe had notseen thereportin

    2016 and in factitw asCaddy who inform ed the PlaintiffthatBercaw 'sreportw asw orthlesssince

    m ost ofthe w ork had been done by an unsupervised residentwho w as notqualified under FA A

    standardsto conductsuch testing.Bercaw also testified atthe hearing thathe had been trained on

    theCogscreenbyDr.Kanterand notDr.Kay.Dr.GaryKay,also confirm ed thisin hisdeposition

    and stated thatthe FA A w ould notacceptthe resultsoftesting conducted withoutatleast6 w eeks

    interval. D r.Caddy advised the Plaintiffhe would have to repeattesting w ith D r.Kay,in w hich

    thetesting conditionsw ould be highly standardized

           On M ay 6,2016 Bercaw apparently m ailed a sum m ary letter to D r.Caddy in w hich he

    stated the results w ere generally good which is in stark contrast to A m erican's assertions of

    perform ed m iserably. This letterw asalso shared w ith Patterson'sunion. Subsequently the court,

    despite strong evidence thatthe reportwas produced exclusively in anticipation oflitigation and

    thusw as privileged ordered the production ofthe w orthless Bercaw /Fonseca report. A m erican's

    lead cotm selthen in bad faith filed a copy ofthe reportom itting a copy ofthe sum m ary letter.

           ln short,througllsubsequentdiscovery',hmu-ings and tilings itis clearthatthisreportfroln

    I7r.Bercaw /lfonseca nrasexclusively soughtin anticipation oflitigation,nrasand stillisprivileged.

    M oreover,itisalso clearthat,Plaintiff,Plaintilr slaw-yersand testifying expertneverreceived or

    view ed the reportuntilM ichaelHoltf5led it on July 2,2018,and as such none lied to the court,

    com m itted fraud on the court,()r were involved w ith any alleged fm d/or bad faith sanctionable

    conduct. But not for Plaintiff's fonmer attonney's, sloppy legal w ork in releasing privileged

    infbrm ation,Plaintifl'sform erattorney,lsha K ocha.
                                                       rreleased privileged com m unicationsbetween

    Patterson and hisunion to the defendant. Kocharthen concealed from Patterson thetrue nature of
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 5 of 14




    an evidentiary hearing, in which Patterson's union dispatched tllree attorneys to claw baek

    privileged inform ation betw een Patterson and hisunion attorney.

           Prim a F acie Violation -- D efendantproudly opens its M otion w ith the statem ent under

    RelevantFacts,ûW sdemonstratedinAmerican'ssummaryjudgmentmotion,Americanwithheld
    the Plaintifffrom duty on Septem ber24,2015 aftera long-tim epilotfiled a w orkplace harassm ent

    com plaint.'' A m erican by its own w ords has adm itted that it violated U SERRA . First and

    Forem ost,the Defendmlthasm isled the Courtand in effectasked this Courtto re-writeU SERR A

    to suititsown desires.American hasnevercomeinto compliancewith USERRA,38 U.S.C.j
    4312. On Septem ber24,2015 Am erican unlaw fully changed Lt.Col.Patterson's statusand those

    unlawfulactswereforeseen by CongresswithinUSERRA 38 U.S.C.jj4301et.seq. Lt.Col.
    Patterson has established to this Courtthathe w as perform ing service in the uniform ed services

    from 22 Septthrough 25 Sept2015. Am erican A irlines chief pilot,Jnm es Bonds acknow ledged

    and adm itsthatLt.Col.Patterson provided advance notice ofhisintended m ilitary service. G iven

    thatservice w as lessthan 30 days,Patterson's only obligation was to return to w ork on the next

    scheduled work day,which he w ould have had Am erican notunlaw fully changed his status and

    thereby improperly re-employed him .1 ItisimportantfortheCourtto tmderstand the genesisof

    A m erican's unlawful acts and how Congress intended for the 1aw to be im plem ented and how

    num erous Circuits,including this Courtand the 11thCircuithave intep reted and ruled thatthe

    D efendants actionslikely violated the provisionsofU SERRA .


           ThreeEmployerStatutory Defensesarecoditiedin 20C.F.R j 1002.139andAmerican's
    defensesin thiscase willallfailunderj 1002.139foraviolationofUSERRA A. Changein



    120 C.F.R.ï 1002.121and j1002.122
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 6 of 14




    employercirclzmstancessuch astheneedtofurlough,(Americanisshortonpilotsandhasbeen
    hiring since2015) B. Unduehardship 2                  Em ploym entposition vacated for m ilitary service

    wasfora briefnon-recurring period and there wasno expectation thatthe em ploym entwould

    continueforan indefniteperiod.

            A m erican rem ains strictly liable and solely responsible forproperly re-em ploying Lt.Col.

    Patterson. Even ifA m erican's assertions about Patterson's cognitive abilities w ere true,w hich

    they are certainly not,Am erican could notdeclare Patterson ççu nfitto Fly''and thereby term inate

    his em ploym entwhich is certainly whatits supervisor did and m ade a Cat's Paw ofA m erican's

    M anagem ent. A m erican's fig leaf defenses quickly evaporate under the tllree statutory defenses

    and A m erican's assertions ofbeing hnrmed by the Plaintiffare specious. The em ployerbearsthe

    burden of proving by a preponderance of the evidence any of the affirm ative defenses that it

    asserts. 3 M oreover, because U SER'
                                       RA is to be construed broadly in favor of a returning

    servicem em ber,the affirm ative defenses m ust be constnzed narrow ly against an em ployer w ho

    seekstoavoidre-employment.A1ltheaffirmativedefensesareobjectiveanddo notrely onthe
    intentofthe employer. An employerm ay notdefend its failure to reemploy a reemploym ent

    eligible em ployee on the grounds thatitintended to term inate the em ployee before the em ployee

    leftfor m ilitary service. N or m ay the em ployerrely on the absence of discrim inatory intentfor

    failing to properly reem ploy the em ployee. Sim ilarly,Am erican m ay notrely on m istaken beliefs

    aboutLt.Col.Patterson's U SERR A rights as a defense to properreem ploym entw hich Patterson

    w as eligible. Congress created a sim ple rightto protectservicem em bers.



    2Jan 24. .2.
               019 -Reported thebestyeareveratAjuerican AirlinesCarg(),wi     th arecord $1billi(.
                                                                                                 m in reventleand 2
    bi11ionpounds0' 1-'
                      h-
                       eightdelivered.lïnded2018Nvith approxilmately $7.6billion inttytalavailahle liquidity.
    colllprised ofunrestrictedcash and investrnentsof$4.8billion and$2.8 billion inundravvnrevolvercapacity
    338 U .S.C.A.j4312(d)(2),20C.F.R.j 1002.139(d)SeeBradberryv.JeffersonCounty,Tx,731F.3d540,547,197
    L.R .R.M
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 7 of 14




           A m erican clearly relied on faulty and invalid defenses,ofitsunlaw f'ulacts in violation of

    USERRA on brilliantdisplay and used thosedefensesto repeatedly entice the Courtto ignorethe

    provisions of the law. American in bad faith and with reckless disregard for the proper

    reem ploym ent provisions of U SERRA conducted a shnm investigation of facts it had already

    determined by Corporate Sectlrity to betmtrue,fornearly 5 months,whileunlawfully denying Lt.

    ColPatterson the benetks ofsaid em ploym ent. W hen the Defendants'sham investigation failed

    asitshould havegivethecomplainant's,(Glenn W hitehouse's)preposterously falseallegations
    and assertionsthathecould ûsseethrough steeljetbridgesand aircraftinteriors'',theDefendant
    then tm lawfully established a prerequisite to em ploym entby requiring Lt.Col.Patterson to subm it

    toanexnminationwhichwasdirectedunlawfullyunderthethreatoftennination.(See38U.S.C.A.
    j4302(b). Therefore,theDefendant'sactionsdownstream oftheunlawfulprerequisitesshould
    be considered the Fruitofa PoisonousTree,wholly inadm issible and pretextual.

           False 67/5- and ContractualObligations to the United States- N otone week prior to

    the evidentiary hearing in M inm ion 26 A ugust,20191,the U nited States Departm ent of Justice

    nnnouncedthatAm erican Airlineswouldwly $22.1 million dollarstotheUnited Statesforfalsely

    reporting maildelivery timesin orderto receive paymentundera contractwith the U.S.Postal

    Service. Am erican sought to avoid penalties for m ail that w as delivered late or to the wrong

    location. The Postal Service alleged thatA m erican falsely reported the m aildelivery tim es and

    defrauded the American people a violation of the False Claims Act. (See Exhibit 1) The
    Departm entofJustice vigorously pursues a11m anneroffraudulentconductthattmderminesthe

    benefitsthe governm enthasbargained for. The Defendanthasdem onstrated a pattern ofconduct

    which wasintended to receivecompensation which itwasnotentitledto.
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 8 of 14




           The Defendant is admittedly a contractor for the Federal Government with contracts

    exceeding $1 billion U.S.dollarsand as such hasobligationsto protected and disabled veterans

    tmderTheVietnam EraVeteran'sReadjustmentAssistanceActof1974 (VEVRAA)4 TheAct
    requires federal contractors to take affirm ative action to em ploy and advance in em ploym ent

    qualified covered veterans.FourcategoriesofVeteransaredefinedbytheAct,notjustVietnam
    V eterans.The Plaintifffallsinto atleasttw o ofthose categoriesand possibly now a third category.

    Thecontractorand subcontractorshallabideby therequirementsof41CFR 60-300.5(a)which
    prohibits discrim ination against qualitied protected veterans and requires affinnative action by

    covered prim e contractors and subcontractors to em ploy and advance in em ploym ent qualified

    protected veterans. U SERR A and V EV RAA are tw o separate law s. Com pliance with onedoesn't

    m itigate theother.A ggrieved individualsm ay beprovided reliefin the form ofback pay and other

    m ake-w hole relieflntereston back pay m ay be aw arded and is to be com potm ded quarterly atthe

    percentage rate established by the lnternal Revenue Service for tm derpaym ent of taxes.

    Additionally,the follow ing sanctionsand penaltiespotentially m ay beim posed on contractorsthat

    violatetherequirementsofVEVRAA ortheregulations.W ithholdingprogresspaymentsdueon

    a federalcontract,cancellation ortennination ofa federalcontract;and debannentfrom receiving

    futttre federalcontracts. The enforcem entofV EV RAA isa function ofthe executive branch,and

    enforcem entproceedings/suits are broughtby governm entalaction. V EV RAA is presented here

    for context,One to show thatLt.ColPatterson w as likely defrauded ofhis em ploym entbenefits

    and that American couldn'tjust toss him a protected Veteran on the streetover contrived
    allegations which the defendant to this day has not subm itted on shred of evidence to support.

    Tw o, Am erican has been cited in a num ber of recent publications as colluding w ith federal


    4ProvisionsofVEVRAA applicableto employmentundergovernmentcontractsarecodifiedat38U.S.C.A. j
    4212.as amended.
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 9 of 14




    investigatorsto dig up dirton problem pilotsaswellasfalsifying m aildelivery tim esto getpaid

    bytheU .S.tc payer.Three,theplaintiffsubm itted tothiscourtalettertotheDepartmentofLabor

    in whichcounselforAm ericanAirlinesassertsanim properdefenseandthen describesafabricated

    conversation between Patterson and hissupervisorBondswhich wasbelied by Bond'stestimony

    inM arch 2018.FourAm erican'sconductthroughoutthelitigation hasbeen quitehypocriticaland
    should give thisCourtgreatpause. A m erican'sconductm ustbe addressed,othenvise itsbehavior

    w illbeprom oted againstfuture potentialplaintiffs. ThePlaintiffhasrequested A m erican to com e

    f'ully into com pliance with VEVRAA and asofthisdate,American hasnotresponded.Am erican

    clearly didn'tm eetitscontractualobligationsto theUnited Statesunderthe PostalContractand it

    is clear that Am erican is notm eeting its contractualobligations under V EV RAA by seeking to

    improperly litigateitsresponsibilitiesand deceivethe Coul'tand thePlaintiftl American requests

    legalfeesand expenseswhich havebeen addressed in a separate motion,howeverhad a4m erican

    complied with the law and itsobligationsin Sept2015,the resultantprotracted legaldispute and

    w aste ofthe Courtsm ostvaluable resourcesw ould have been avoided.

    (3) DueProcessandExecutiveBranchJurisdiction- Americanhasrepeatedlysoughttodeny
    the Plaintiffhis rights and due process. The FederalAviation Adm inistration 5is tasked by

    Congressw ith the issuanceofcertificatesand detennination ofqualificationsofcertificated airm en

    in the United States. Commercialairline pilotsare zequired to undergo a physicalexam ination

    w ith a spedally designated exam ineronce every 6 m onthsand to receive an A irm an M edicalFirst

     Classpriorto operating acivilaircraftasa crew m em ber.The FederalA irSlzrgeon can reverse the




    5TheFederalAviationAdministration(FAA)istheagencyoftheUnitedStatesDepartmentofTransportation
     responsiblefortheregulation andoversightofcivilaviation within theU.S.,aswellasoperation anddevelopment
     oftheNationalAirspaceSystem .ltsprim arym ission istoensuresafety ofcivilaviation.
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 10 of 14



    issuance ofan Ainnan M edicalCertiticate forup to 60 daysfollowing itsissuance.6 In August,

    2018 the Plaintiffapplied forand wasissued an Airman M edicalCertificate FirstClass which

    permitted him to continue operating a Boeing 767 Aircraftthe snme one he did forAmerican,

     albeitthisinstance aspilotin comm and. M istakesifany,in previousapplicationswerecorrected

     and theFederalAirSurgeon continuedto issuethePlaintiffam edicalcertificate.Thedefendant's

     expertcould have contactedtheFAA iftherewere seriousconcernsaboutthePlaintiff sm edical

     condition. How ever,neitherKnippa,Bercaw orK ay saw fitto exercise thisprerogative.Even the

     otherphysicians consulted in anticipation of litigation could have contacted the FAA had they

     posed alegitim ateconcern.Likely nonedidbecauseinrealitytherewasnothingtosee.American

     certainly wanted there to be som ething. Am erican wanted to testthe waters fora new affirm ative

     defense. The Plaintiff's record as a m ilitary officerholding a Top-secretClearance and history

     asapilotthoroughlydiscreditAmeriean'sassertionsthatthePlaintiffwasGlN'
                                                                          ottitforduty''.The



     614CFR j67.407Delegationofauthority.(a)TheauthorityoftheAdministratorunder49U.S.C.44703toissueor
     denymedicalcertiticatesisdelegatedtotheFederalAirSurgeon totheextentnecessary to-(1)Examineapplicants
     forandholdersofmedicalcertiticatestodeterminewhethertheymeetapplicablemedicalstandards;and(2)Issue,
     renew,and deny medicalcertitkates,andissue,renew,deny,andwithdraw AuthorizationsforSpeciallssuanceof
     aM edicalCertitkateand StatementsofDemonstratedAbilityto aoersonbasedupon meeting orfailingtomeet
     applicablemedicalstandards.tb)Subjecttolimitationsinthischapter,thedelegatedfunctionsoftheFederalAP
     Surgeon toexamineapplicantsforand holdersofmedicalcertifk atesforcompliancewith applicablemedical
     standardsandto issue,renew,anddeny medicalcertificatesarealsodelegatedtoaviation medicalexaminersandto
     authorizedrepresentativesoftheFederalAP StlrgeonwithintheFAA.(c)Theauthorityof
     theAdministratortmder49U.S.C.44702,toreconsidertheaction ofanaviation medicalexaminerisdelegatedto
     theFederalAirSurgeon;theM anager,AeromedicalCertification Division;and eachRegionalFlightSurgeon.
     W herethepersondoesnotmeetthestandardsofjj67.1070943)and(c),67.109(b),67.113(b)and(c),67.207(b)(3)
     and(c),67.209(b),67.2131)and(c),67.
                                       307(b)(3)and(c),67.309(1$,or67.313(b)and(c),anyactiontakenunder
     thisparagraphotherthanbytheFederalAirStlrgeonissubjecttoreconsiderationbytheFederalAirSlzrgeon.A
     certificateissuedby an aviationmedicalexaminerisconsideredtobeaffirmedasissuedunlessan FAA ofticial
     namedinthisparagraph(authorizedofGcial)reversesthatissuancewithin60daysaAerthedateofissuance.
     However,ifwithin 60daysafterthedateofissuanceanauthorized oftk ialrequestthecertificateholderto submit
     additionalmedicalinformation,anauthorized officialmayreversethe issuancewithin 60 daysaherreceiptofthe
     requested infonnation.(d)Theauthority oftheAdministratorunder49U.S.C.44709 to re-examineanycivilairman
     totheextentnecessarytodetermineanairman'squalifkation to continueto holdan airmanmedicalcertificate,is
     delegatedtotheFederalAP Surgeon andhisorherauthorizedrepresentativeswithin theFAA.
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 11 of 14




     Plaintiffdemonstrated to thesatisfaction oftheFederalAviationAdm inistration thathiscognitive

     functioningwasintact.Dr.John Hastings,aprom inentNeurologicalconsultantfortheFAA ruled

     outany organic oracquired brain dysfunction as wellas Dr.Gary Kay.Dr.Ibrahim Abi-Rafeh

     submittedadeclarationtotheCourtinwhichheopinesthatfatigueandjet1agwerenotaccounted
     forand thusrendered unreliable and worthlessresultsto the FAA oran employer Am erican's

     request to the court to find Lt.Col.Patterson unfit for duty as of M arch, 2016 is entirely

     preposterous,outsidethelaw andjurisdictionofthecourt.TosuggestthatAmericanAizlineswas
     or everw illbe in a position to determ ine the validity of an FA A Airm an M edicalCertificate is

     contrary to case 1aw and the authority ofthe FederalA irSurgeon. See Guyre V United StatesFire

     Insurance Co 97 A .D .2d 964.

            Finally,itm ustbe noted thatw hen the statute is properly applied to Am erican's behavior

     in this matter, American's defenses become a fig leafofprotection Am erican's dem ands are

     improperon theirface and asking thisCourtto perform jury functionsand overridetheFAA
     Administrator (relief which is not available) are notin compliance with applicable statute.
     AmericanrepeatedlyinvitesthisCourttocommitjudicialerrorasinthisinstanceandsuchactions
     are specious when viewed in the context of Am erican's thuggish behavior to intim idate and

     threaten any employee who dares asserttheir rights orraise safety concems (ifthis seems
     lmbelievableseetheDOT IG Report,July 2018).These overreaching dem andsand Am erican's
     host of discovery violations to wit, destruction of evidence which exonerated the plaintiff,

     intim idation and retaliation tacticsare sound basisforstrikingthe feedemand. Asdemonstrated

     by the D epartm entofJustice and Departm entofTransportation, A m erican cnnnotbe trusted w ith

     this or anything it says to the federalgovernm ent. In this case, A m erican's letter sent to the
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 12 of 14




    Plaintiffsformerattorney wasdesigned tothreaten and intim idatetheplaintiffon the eveoforal

    argumentsforsummaryjudgment.



    CONCLUSION

           The D efendantto thisdate rem ainsoutside com pliance with U SERR A and asksthisCourt

    to rewrite legislation w hich is designed to protect servicem em bers from the very conduct

    demonstrated bythedefendant,a1lin an effortto avoid itsobligationstothePlaintiffandtothe
    U nited States.Plaintiffclearly m ethisobligationsunderU SER'
                                                                R A . Furtherthedem and isdirectly

    contrary to the stated policies and intent in the U SERR A legislation. The dem and also is a

    transparentattem ptat retaliation and intim idation and is w holly im proper and unlaw fulfor this

    Courts consideration.Forallthe foregoing reasons,Plaintiffrespectfully requeststhe Courtenter

    an orderstriking Defendants'unw arranted m otion forsanctions.




    Septem ber6,2019                                     Respectfully Subm itted,




                                                         / .J4
                                                             , S.               '
                                                        Rodney    t4Patterson,Lt.Co1Pro Se
                                                        1092 N W 139thTerrace
                                                        PembrokePines,FL 33028-2340
                                                        704-231-0909
                                                        Scottpattersonz47@ gmail.com
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 13 of 14




                                       CertiflcateofConferral


          The Plaintiff in this m atter is fam iliar w ith the aforem entioned leanzed treatise on
    USERRA. Theplaintiffin good faith attempted to meetand conferwith the Defendant'sLead
    counselM ichaelHoltand hisform erCounselW illiam R.Amlong.Asofthe m iting,neitherthe
    Defense CotmselnorPlaintiff'sFonnerCounselresponded to thePlaintiff.

                                                          >Jn         S,
                                                      Rodney S.Patterson,Lt.Col




                                        Certificate ofService

             IH EREBY CERTIFY thatthisnoticehasbeen conventionally with the Southern
    D istrictofFlorida and isserved on allcounselorparties ofrecord and by em ailand U .S.M ail.


                                                        /.Jo :.
                                                      Rodney ScottPatterson,Lt.Col
Case 0:17-cv-60533-JEM Document 252 Entered on FLSD Docket 09/09/2019 Page 14 of 14




                                        SERVICE LIST
       W illiam R.A m long,Esq.                 M ichaelA.H olt Esç.
       WltAmlongt#rflzeAmlongFi> .com           mholt@ fsherphiliips.com
       Karen Coolm an Am long,Esq.              FISH ER & PH H ,LIPS LLP
       KAmlong@n eAmlongFirm.com                450 EG LasOlasBoulevard
       AM T,ONG & AM I.ONG,P.A.                 FortLauderdale.Florida 33301
       5û0NortheastFourth Sked                  Telephone:(954)8474709
       FortLauderdale,FL 33301
       Telephone:(954)462-19:3                  M ark W .Robertson,Esq.
                                                mrobertson@omm.com
       N otlC.Pace,Esq.                         O 'G LVEN Y & M FEIRS LLP
       noel-c-pace-esq@ gmail-com               Tim es Square Tow er7 Tim esSquare
       206 N -W .91 Street                      New York,New York 10036
       ElPortal,Florida33l50                    Telephone:(212)326-2000
       Telephone:(305)710-3713
                                                Tristan M orales,Esq.
                                               % orales@omm.com
                                               O 'M ELV ENY & 0        145 LLP
                                               1625 Eye Street,N orthw est
                                               W ashington,D C 20006
                                               Telephone:(202)383-5300

                                               CounselforAmericanAirlines,Inc.
